Execution Version

MANAGED SERVICES AGREEMENT

This Managed Services Agreement (this “Agreemen ”) is made as of January [--], 2019
(the “Effective Date”) by and among STUDIO ENTERPRISE MANAGER, LLC, a Delaware
limited liability company (“Studio”), ARGOSY EDUCATION GROUP, LLC, a California not-
for-profit limited liability company (“M”), and DREAM CENTER ARGOSY UNIVERSITY
OF CALIFORNIA, LLC, a California not-for-profit limited liability company (“Argosy” and
collectively With AEG and all of their respective campuses, the “University” and, together With
Studio, each a “_R_a_rty” and together the “Parties”), to provide specified services to the University.

WHEREAS, the University is an institution of higher education duly authorized by
applicable state and federal authorities to deliver programs of instruction leading to academic
_. degrees institutionally accredited by the WASC Senior Commission of Colleges and Schools (the

“University Accreditor”);

WHEREAS, on or about the date hereof Studio has entered into a Transition Services and
License Agreement (the “TSLA”) With Dream Center Education Holdings, LLC, an Arizona not-
for-profit limited liability company (“DCEH”);

WHEREAS, each Party understands that Studio’s obligation to provide the Services
hereunder is subject to DCEH complying With its obligations under the TSLA and the University
complying With its obligations under this Agreement;

WHEREAS, Studio has prior experience in, and a successful track record of, providing
Services to and Supporting an accredited institution of higher education;

WHEREAS, the University wishes to engage Studio to provide certain Non-Core
Services (as defined herein) in support of its academic mission and purposes;

WHEREAS, the Parties Wish to memorialize the terms and conditions upon Which
Services (as defined herein) are provided by Studio to the University;

WHEREAS, all applicable Boards of the University have determined that Studio has the
requisite experience, expertise and capacity to provide the Non-Core Services in support of its
academic mission and purposes and that the terms and conditions of this Agreement are fair to
the University and provide reasonable value under the circumstances;

WHEREAS, all applicable Boards of the University have reviewed and approved the
terms of this Agreement; and

WHEREAS, this Agreement is being executed in connection With and pursuant to that
certain Interim Framework Agreement (the “IFWA”) dated as December 26, 2018, by and
among Studio, DCEH, the University, Candlewood Special Situations Master Fund lI, L.P., a
Delaware limited partnership, Flagler Master Fund SPC, LTD, a Cayman lslands segregated
portfolio company, for and on behalf of the Class B segregated portfolio and the other Persons
set forth on the signature pages thereto.

EXHlB|T

_Q_

 

iiaiasaz'@.s-i}

NOW THEREFORE, the Parties agree as follows:
1. Scope of Services; Definitions.

1.1 Institutional Functions. The University performs its mission in the following
primary areas: (i) Academic (determination of curriculum, establishment and application of
academic standards, establishment of criteria for the award of academic credentials and the
award of such credentials, provision of instruction, student academic advising, establishment of
criteria for the engagement of faculty and for their engagement, oversight and training, and
maintenance of necessary and appropriate state authorization and institutional and professional
accreditations); (ii) Financial Aid; (iii) Marketing Support Services (marketing and brand
development, advertising, admissions, lead development); (iv) Corporate Technology and Other
, Services; and (v) Other Support Services (student support, ,career development,,, industry
alignment).

1.2 Services. Subject to DCEH meeting its obligations under the TSLA, Studio will
provide, or cause to be provided, to the University, the operational support services for the
functions described in items (iii), (iv) and (v) of Section l.l, in furtherance of the University’s
mission and goals, all to the extent described in the Statement of Work (collectively, the
“Services”), it being anticipated that Studio will provide the Services in items (iii), (iv), and (v)
of Section l.l from the Effective Date in accordance with a mutually agreed transition plan,
while the University will remain responsible at all times for each of the functions in items (i) and
(ii) of Section l.l, which will be deemed “Core Services”. Nothing in this Agreement Will be
construed as obligating Studio to provide any Services, or the University to request or receive
any Services, except as specified in the Statement of Work (as defined herein). To the extent
that any Educational Agency notifies the University of concerns regarding the scope of the
Services to be provided by Studio, the Parties agree to immediately amend the terms of the
Statement of Work to fully comply with the Educational Agency’s requirements

1.3 Services Not Provided; Reservation of all Academic Functions.
Notwithstanding any provision in this Agreement to the contrary, the Parties agree that the
University will retain each and every one of the hinctions that are necessary attributes of a duly
authorized and accredited institution of higher education, including all Core Services. The
University will at all times operate in accordance with its established academic policies and
procedures and in a manner consistent with the requirements of the applicable Educational
Agencies. The Services provided under this Agreement are limited to those expressly set forth in
the Statement of Work.

1.4 Reservation of Academic Control and Setting of Performance Standards.
Studio will provide the Services in accordance with such service levels, Standards and policies as
is necessary to comply in all material respects with the applicable requirements of the
Educational Agencies for the Services. The University will remain responsible for providing
confirmation of the University’s adherence to the requirements of Educational Agencies upon
their request.

1.5 Statement of Work. The statement of work setting forth the Services that Studio
will~ provide to the University is attached hereto as EXHIBIT A (the “Statement of Work” or

{01282728_1}-2_

“M_”). Subject to the rights of the University set forth in the fourth and fifth sentences of this
Section l.5, the Statement of Work can be amended in writing by Studio and the University at
any time; provided that there shall be at least ninety (90) days’ notice prior to the initiation of
any such material change in the Services, including any reductions or additions to the Services
agreed to under any such amendment Studio may make minor changes to the Services set forth
in the Statement of Work; provided that such changes (i) do not require the University to change
its software, policies, or procedures in any material respect, (ii) do not have a material adverse
impact on the functionality, interoperability, performance, reliability, security or resource
efficiency of any of the Services, (iii) do not materially reduce the scope of the Services, and
(iv) are otherwise consistent With this Agreement. Subject to Section 5.7, during the Initial
Term, the University shall be permitted to reduce the amount of Services that it desires Studio to
provide under this Agreement; provided that any such reduction in the amount of Services shall
not reduce the Minimum Service Margin that is due to Studio for the remainder of the Initial
Term (but may, for the avoidance of doubt, reduce the TSA Fee in accordance with the terms of
the TSLA). To the extent that any Educational Agency notifies the University of concerns
regarding the scope of the Services to be provided by Studio, the University and Studio agree to
immediately amend the terms of the Statement of Work to which they are party to fully comply
with the Educational Agency’s requirements If a change to the Services would violate any of
clauses (i) - (iv) above, Studio will provide to the University a written proposal describing in
reasonable detail the extent to which such change will affect the Services, and Studio will make
such change only after obtaining written approval from the applicable Boards of the University.

1.6 Validity. This Agreement shall be effective upon the execution and delivery of
this Agreement by (a) an Authorized Representative of Studio and (b) an Authorized
Representative of the University. The Statement of Work shall be effective upon the execution
and delivery of this Agreement by the Parties hereto.

1.7 Services Management. The University will appoint and designate a Person or
Persons who will have responsibility for the day-to-day management and coordination of the
Services and who will engage in the activities required of the University set forth in the
Statement of Work (each, a “Universi§g Manager”). Studio Will appoint and designate a Person
or Persons who will have responsibility for the day-to-day management and coordination of the
Services and who will engage in or cause to be engaged in the activities required of Studio set
forth in the Statement of Work (each, a “Studio Manager”). The University Manager and the
Studio Manager shall cooperate and coordinate with each other regarding the day-to-day
management and coordination of the Services and completion of the activities set forth in the
Statement of Work.

1.8 General Definitions. Unless otherwise defined herein, all capitalized terms used
in this Agreement are defined as set forth in App_endix l (Definitions) attached hereto.

2. Periodic Review. Each Studio Manager and each University Manager will periodically
review (but not less frequently than quarterly) the delivery of Services and will report, as
appropriate, to their respective Presidents and Boards on the performance of the activities
conducted or requested and delivery of the Services provided pursuant to this Agreement As
part of the Services and subject to the Service Fee, Studio will, upon request of the University,
prepare such analyses and reports as may be reasonably requested to` assess and evaluate the

{01282728-1}-3-

effectiveness and quality of the Services provided hereunder, which analysis and reports the
University will use for informational purposes only. In addition, upon reasonable notice to
Studio, the University may elect to assess Studio’s performance of the Services provided
pursuant to this Agreement.

3. Studio’s Responsibilities.

3.1 Regulatory Matters. Studio expressly acknowledges its affirmative obligation to
conduct its affairs on behalf of the University in carrying out its obligations under this
Agreement in a manner intended to be in accordance with applicable standards of the higher
education community, the requirements of the Educational Agencies and applicable provisions of
the Final Consent Judgments, dated November 16, 2015, against Education Management
Corporation (for such period of time as such,Final Consent Judgments remain binding upon any
postsecondary institution which had been owned by Education Management Corporation
(“E_MQ”)), a copy of an exemplar of such Final Consent Judgments is attached hereto as
EXHIBIT B (the “EMC Consent Judgement”). The University may provide directions to Studio
as to their perspective on and experience with such standards In furtherance thereof, and not by
limitation, Studio warrants, represents, and covenants that:

(a) Studio’s use and maintenance of any educational records containing
personally identifiable student information that is provided to it by the University pursuant to this
Agreement remains subject to the oversight and control of the University. Studio is familiar
with, and will use commercially reasonable efforts to comply in all material respects with, all
applicable Laws pertaining to student educational records and privacy, including the Family
Educational Rights and Privacy Act, 20 U.S.C. § 1232g and subsequent codes, and its
implementing regulations at 34 C.F.R. Part 99, and the Gramm Leach Bliley Financial
Modernization Act, 15 U.S.C. §§ 6801-6803 (collectively, the “Privacv Laws and Regulations”).
Studio will timely notify the University in the event it receives notice of any Proceeding
concerning the privacy of student information received by it from the University. Studio will use
commercially reasonable efforts to include a provision substantively similar to this section in any
contract with any Studio Subcontractor to which it provides any information of the University
protected by the Privacy Laws and Regulations. Studio will use commercially reasonable efforts
to require a representation, warranty and covenant similar to this section by any Studio
Subcontractor to which it provides any information protected by the Privacy Laws and
Regulations. Studio will not divulge any protected student information to any Subcontractor
without prior notice to and written consent of the University (which consent will not be
unreasonably withheld, conditioned or delayed); provided, however, that this requirement shall
not restrict Studio from divulging protected student information in accordance with applicable
Law or to a Studio Subcontractor for the purpose of providing the Services pursuant to this
Agreement where Studio has included a provision substantively similar to this section in its
contract with the Studio Subcontractor.

(b) ln the event this Agreement is terminated, Studio will use commercially
reasonable efforts to promptly deliver to the University all data regarding prospective students,
applicants and students provided to it by the University under this Agreement.

{01282728-1}-4-

(c) Studio is familiar with applicable Laws regarding the compensation of
Persons directly or indirectly engaged in student recruiting activities by or on behalf of
postsecondary educational institutions, as set forth in the HEA at 20 U.S.C. Section 1094(a)(20)
and subsequent codes, and in regulations promulgated by the U.S. Department of Education at 34
C.F.R. Section 668.14(b)(22), and any successor code or regulation (collectively, the “lncentive
Compensation Laws and Regulations”). To the extent applicable to the provision of Services
provided by Studio under this Agreement, Studio will use commercially reasonable efforts to
comply in all material respects with the Incentive Compensation Laws and Regulations. Studio
and the University will promptly notify each other in the event either Party receives notice of any
investigation, inquiry or proceeding from an Educational Agency concerning the compensation
of its employees or those of any Studio Subcontractors engaged in providing services pertaining
to student recruiting or the award of financial aid in connection with this Agreement Studio will
use commercially reasonable efforts to require a provision substantively similar to this section in
any contract with any Studio Subcontractor which provides any services for Studio in connection
with this Agreement that may be covered by the lncentive Compensation Law and Regulations.

(d) To the extent applicable to the provision of Services provided by Studio to
the University under this Agreement, Studio will use commercially reasonable efforts to comply
in all material respects with applicable state and federal laws and regulations governing
advertising, electronic communications and solicitations, and telemarketing including Section 5
of the FTC Act (15 U.S.C. Section 45), the CAN-SPAM Act (15 U.S.C. Sections 7701-7713),
the Telemarketing Consumer Fraud and Abuse Prevention Act (15 U.S.C. Sections 1601-1608),
the Federal Trade Commission Telemarketing Sales Rule (16 C.F.R. 310.l, et seq.), the Federal
Communications Commission telemarketing regulations (47 C.F.R. 64.1200 et seq.), and the
U.S. Department of Education regulations pertaining to misrepresentation set forth at 34 CFR
Section 668 Subpart F (collectively, the “Marketing Laws and Regulations”). Studio will use
commercially reasonable efforts to require a provision substantively similar to this section in any
contract with any Studio Subcontractor, including any Studio Subcontractor which provides any
marketing or advertising related services for Studio as part of the Services under this Agreement.

3.2 Service Standards. Studio agrees that it will use commercially reasonable efforts
to provide or cause to be provided the Services in an ethical, professional, workmanlike manner
and in all material respects in accordance with the Statement of Work, the Laws identified in
Section 3.1 and any other applicable Laws and relevant evolving state of the industry standard
lt is acknowledged that Studio’s performance of the Services and compliance with the
representations, warranties, covenants and other standards required by this Agreement are
dependent on the performance by the University and its Affiliates of their respective obligations
under this Agreement and the other Transaction Documents and the performance of DCEH and
its Affiliates of their respective obligations under the TSLA, the IFWA and the other Transaction
Documents to which each is a party (and pursuant to the other documents and transactions
entered into by DCEH pursuant to, or as contemplated by the TSLA, the IFWA and the such
other Transaction Documents) and Studio will not be in breach of this Agreement if its failure to
perform its obligations under this Agreement or the other Transaction Documents is due in whole
or substantial part to the failure of the University or its Affiliates or DCEH or its Affiliates to
perform such obligations Studio will (i) provide to the University reasonable access to and use
of Stud`io’s facilities and personnel as necessary to enable the University to receive the Services;

{01282728-1}-5-

and (ii) cooperate with the University as reasonably requested by the University in connection
with the provision of the Services under the Statement of Work.

3.3 Advice, Reports, Data and Products. Studio will be entitled to rely upon data,
information and instructions provided by the University in connection with Services provided by
Studio. Studio will not have any liability for any error resulting in whole or substantial part from
incorrect data or information provided by the University or its Affiliates or representatives in
connection with the Services.

3.4 Use of Third Parties to Provide Services. Studio may perform its obligations
through its Affiliates or through the use of Studio Subcontractors subject to the terms hereof.
Subject to Section 3.2, Studio will not be relieved of its obligations under this Agreement by use
of Affiliates or Studio Subcontractors; provided however, in no event will Studio be responsible
for any failure by DCEH to comply with its obligations under the TSLA or the University’s
failure to perform the Core Services or its obligations under this Agreement If Studio intends to
engage a Studio Subcontractor that would meet the definition of “third party servicer” as defined
by 34 C.F.R. § 668.25, the University will be required to contract directly with such Studio
Subcontractor pursuant to federal regulation and Such Studio Subcontractor will be required to
meet all the requirements set forth in 34 C.F.R. §668.25, but Studio will be obligated to
(a) oversee the performance of such Studio Subcontractor, subject to any oversight
responsibilities that are not permitted to be delegated to Studio, (b) ensure that such Studio
Subcontractor meets the requirements of this Agreement and (c) pay all fees of such Studio
Subcontractor for Non-Core Services provided under such contract. For the avoidance of doubt,
Studio will in all cases retain responsibility for the provision of the Services set forth in the SOW
by any Studio Subcontractor other than DCEH under the TSLA. The University acknowledges
and agrees that Studio would not be able to provide the Services hereunder without entering into
the TSLA with DCEH and that Studio is willing to do so at the request of the University and
therefore Studio shall not be liable whatsoever for any Losses of the University related to any
uncured breach by DCEH of any of its contractual obligations under the TSLA, except to the
extent such Losses are solely the result of Studio’s knowing and intentional fraud or willful
misconduct

4. University Responsibilities.

4.1 Regulatory Matters. The University expressly acknowledges its affirmative
obligation to conduct its affairs in accordance with applicable standards of the higher education
community, the requirements of the Educational Agencies and applicable provisions of the EMC
Consent Judgment (for such period of time as the EMC Consent Judgment remains binding upon
any postsecondary institution which had been owned by EMC as of November 2015). In
furtherance thereof, and not by limitation, the University warrants, represents, and covenants
that:

(a) Such Party shall comply in all material respects with, all applicable laws
and regulations, including the Privacy Laws and Regulations, the Incentive Compensation Laws
and Regulations, the Marketing Laws and Regulations. Such Party will timely notify Studio in
the event it receives notice of any investigation, inquiry or proceeding from an Educational
Agency. ' ~ ‘ ‘

{01232728-1}-6-

(b) Such Party has the necessary authority, has provided any required notices,
and has secured any required authorizations consents, or agreements under all applicable Laws
pertaining to student educational records and privacy, including as may be required under the
Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g and subsequent codes, and its
implementing regulations at 34 C.F.R. Part 99, and the Gramm Leach Bliley Financial
Modernization Act, 15 U.S.C. §§ 6801-6803, for any disclosures of educational records
containing personally identifiable student information to Studio pursuant to this Agreement.
Such Party shall inform Studio of any applicable requirements, conditions, or restrictions on the
use, maintenance, or disclosure of such information that are imposed by any such notices,
authorizations consents, or agreements

4.2 University’s Responsibility to Operate in Normal Course and Provide
Services not Included in this Agreement. Other than any Services performed by Studio, its
Affiliates, or any Studio Subcontractors under this Agreement, including under the Statement of
Work, the University will remain fully responsible for ensuring the performance of all other
functions associated with the existing operations of the University, whether through institutional
staff or agreements with affiliates or third parties, in compliance with all applicable Laws.

4.3 Certain Actions of the University. The University shall, and shall cause its
respective Affiliates to (a) operate the University and provide the Core Services in accordance
with the terms of this Agreement, and (b) comply in all material respects with all applicable
Laws.

4.4 Access to Assets and Properties. During the Term, the University shall provide
Studio and its Affiliates and their respective officers, directors, employees, agents, advisors and
representatives with full use of, and fiill access to, such assets and properties of the University
and its Affiliates as may be necessary or desirable for Studio to perform the Services hereunder,
including under the Statement of Work.

4.5 Quarterly Budget. On the Effective Date and thereafter no less than ten (10)
Business Days prior to the start of each calendar quarter, the University shall provide Studio with
an acceptable Quarterly Budget that demonstrates that the University has sufficient Cash
Receipts to pay the Projected Non-Core Expenses for the ensuing calendar quarter as well as
appropriate funding for all required operations including the ongoing delivery of academic and
other Core Services outside the scope of this Agreement and the Statement of Work.

5. Fees.

5.1 Service Fee. Studio will be paid a monthly fee in advance equal to the Projected
Non-Core Expenses (subject to the True-up Amount, if any). The Service Margin plus Late
Charges shall be due and payable upon the earlier of (a) the end of the Initial Tenn or
(b) termination of this Agreement and shall be paid in accordance with Sections 7.3, _7._4 and '_7_.5,
as applicable During the lnitial Term, the University shall pay its costs and expenses in the
following order of priority: (A) Core Expenses, (B) Non-Core Expenses (other than the TSA
Fee), (C) the TSA Fee, and (D) the Service Margin; provided, that to the extent that the
University fails to pay Studio for any of the Non-Core Expenses (including the TSA Fee), or the
Service -Margin when due, such amounts will be subject to Late Charges.» For the avoidance of

{01282728-1}-7-

doubt, in no event shall Studio be required to fund any shortfall in the expenses of the University
described in clauses (A), (B), (C) or (D) of the preceding sentence if the Cash Receipts of the
University are not sufficient to pay such expenses; provided, however, the University shall not be
required to pay any fees or expenses, including the TSA Fee or Service Margin, that is not
directly related to Services provided to the University. Studio agrees to negotiate in good faith at
a later date with respect to the payment by the University of the Service Margin to assist the
University in complying with its financial responsibility composite score.

5.2 Service Fee Adjustments. The Service Fee can only be modified in a writing
executed and delivered by an Authorized Representative of each of Studio and the University;
provided however, during the Initial Terrn, the determination of the amount of Services that are
to be performed by Studio (and the corresponding Non-Core Expenses other than the TSA Fee
which may only be adjusted in accordance with the TSLA) shall be approved by the applicable
Boards of the University, but in no event shall such determination of Non-Core Expenses result
in the total Service Margin to be paid for any month under this Agreement to be less than the
Minimum Service Margin; provided however, if the University and Studio agree to extend the
Term of this Agreement beyond the Initial Term, then the Non-Core Expenses for such extended
term, unless otherwise agreed by the University and Studio, will be based on the actual Non-
Core Expenses related to the Services approved by the applicable Boards of the University.

5.3 Transaction Taxes. Unless otherwise agreed to in writing by the Parties, any
transfer, excise, franchise, property, documentary, sales, use, stamp, registration, recording,
value added, goods and services, harmonized sales, and other such similar taxes and fees
(including any penalties and interest) (“Transaction Taxes”) imposed in connection with Services
performed under this Agreement will be borne by the University. If Studio or any of its
Affiliates remits any Transaction Taxes, the University agrees to promptly reimburse Studio for
such Transaction Taxes.

5.4 Withholding Taxes. lf any applicable law requires a Party or its Subsidiaries
(the “Withholding Pa_i_'ty”) to withhold or deduct taxes (other than Transaction Taxes) from any
payments due under this Agreement (the Party, its Subsidiary, Subcontractor, or other third party
to whom such payments are due, the “Withheld PM”), then: (a) the Withholding Party will
make the deductions in accordance with applicable Law; and (b) the Withholding Party will pay
the full amount deducted to the relevant Govemmental Authority in accordance with applicable
Law and deliver appropriate evidence of such payment to the Withheld Party. The Withholding
Party will provide the Withheld Party originals of withholding receipts on a timely basis after
such withholding Amounts withheld pursuant to this section will be treated for all purposes of
this Agreement as having been paid to the Withheld Party. The Withholding Party will, at the
request of the Withheld Party, make such filings and take such other actions as may be
reasonably requested in order to recover for the Withheld Party any taxes withheld or paid by the
Withholding Party to the relevant governmental authority or allow for an exemption from or
reduction of withholding

5.5 Payment. The University will pay the Projected Non-Core Expenses monthly in
advance on the first day of each month of the Term in cash by wire transfer of immediately
available funds to the account specified by Studio. lf the first day of any month during the Term
falls on `a Saturday, Sunday or bank holiday, then the payment of the Projected Non-Core`

{01282728~1}-8-

Expenses shall be made on the next calendar day immediately thereafter that is not a Saturday,
Sunday or bank holiday. Studio will provide the University with a calculation of the True-up
Amount within fifteen (15) days after the end of each month and the University shall have until
the end of such month to dispute any amounts contained therein as provided below (the “True-up
Dispute Period”). To the extent that the True-up Arnount for any particular month is negative
(i.e., the Projected Non-Core Expenses paid to Studio for such month was more than the actual
Non-Core Expenses for such month), then the next monthly payment of the Projected Non-Core
Expenses due to Studio (i.e. , the month beginning at the end of the True-up Dispute Period) shall
be reduced by such True-up Amount. To the extent the that True-up Amount for any month is
positive (i.e., the Projected Non-Core Expenses paid to Studio for such month was less than the
actual Non-Core Expenses for Such month, then the next payment of the Projected Non-Core
Expenses due to Studio (i.e. , the month beginning at the end of the True-up Dispute Period) shall
be increased by such True-up Amount. In the event of a dispute arising out of the calculation of
the Service Fee, the Projected Non-Core Expenses, the Non-Core Expenses or the True-up
Amount, the University will deliver a written statement to Studio listing each disputed item in
reasonable detail. The Parties shall seek to resolve all such disputes expeditiously and in good
faith. Studio shall continue to perform the Services as set forth in the Statement of Work in
accordance with this Agreement pending resolution of any dispute; provided that such dispute is
resolved within thirty (3 0) days after receipt of such notice from the University.

5.6 Certain Notices. Each Party shall promptly (and in any event within three (3)
days following the occurrence thereof) notify each other Party if any event which would give rise
to termination or a right of termination pursuant to Section 7 has occurred. Studio shall promptly
(and in any event within three (3) days following the occurrence thereof) provide the University
with any material notices it receives from DCEH pursuant to the TSLA.

5.7 IFWA; TSLA. The University shall comply with the terms of the IFWA. The
University acknowledges and agrees that the TSLA is a shared services agreement and that, if
that University fails to purchase its portion of such shared services for the Initial Term (through
the payment of Non-Core Expenses that correspond to the University’s allocated share of the
TSA Fee), DCEH may not be able to continue to provide the shared services to the other
universities that also receive such shared services which could materially adversely affect such
universities and subject DCEH and potentially Studio to Losses. As such, the University agrees
to purchase its portion of the shared services pursuant to the terms of this Agreement and the
TSLA (through the payment of Non-Core Expenses that correspond to the University’s allocated
share of the TSA Fee) for the Initial Term , notwithstanding any termination of this Agreement
for any reason other than a material uncured failure of DCEH to perform its obligations under the
TSLA, and any reduction in such shared services shall only be made in accordance with the
terms of the TSLA.

5.8 Alternative Services If, at any time during the Term or the period of one (l)
year following the Initial Term (the “Tail Period”), the University receives a bona fide offer from
an unaffiliated third party (other than DCEH or its Affiliates) (a “Third Party Provider”), whether
or not such offer was solicited by the University, for services comparable to the Services (a
“Competing Offer”), the University may engage such Third Party Provider to provide such
services, in the event that both of the following occur: (a) the University notifies Studio in
writing of such Competing Offer, including (i) a complete copy of such Competing Offer, (ii) a `

{01282728-1}-9-

description in reasonable detail of all material terms thereof including the identity of such Third
Party Provider and (iii) the University’s assessment of whether the University views any Such
material terms as superior to the terms of this Agreement (the “Competing Offer Notice”) and
(b) within twenty (20) Business Days of receipt of such Competing Offer Notice, Studio has not
agreed to match any material terms of such Competing Offer set forth in the Competing Offer
Notice, and in such event this Agreement shall deemed to be Terminated without Cause by the
University pursuant to Section '7.2§ al effective sixty (60) days thereafter. In the event that Studio
matches the Competing Offer, the Parties shall amend and renew this Agreement to reflect such
change in terms

5.9 Additional Campuses and Subsidiaries In the event that the University creates
additional campuses or Subsidiaries during the Term, such campuses and Subsidiaries shall
receive Services hereunder. The amount of Services and related Non-Core Expenses shall be
adjusted to reflect such additional campuses and Subsidiaries which receive Services pursuant to
this Section 5.9.

6. Confidentiality and Disclosure.

6.1 Def`inition of Confidential Information. ln the course of providing or receiving
Services, each Party may disclose (“Disclosing Party”) its Confidential Information to the other

Party (“Receiving Party”).

6.2 Non-Disclosure, Limitation on Use. The Receiving Party will not disclose to a
third party (which, for the avoidance of doubt, does not include any Affiliate of Studio or any
employees of any Studio or of any Affiliate of Studio) any of the Disclosing Party’s
Confidential lnformation, and no Receiving Party or its Affiliates will use the Disclosing Party’s
Confidential Information for any purpose other than in connection with the provision or receipt
of the Services Notwithstanding the foregoing, the Receiving Party may disclose the Disclosing
Party’s Confidential lnformation to the Receiving Party’s (a) Subsidiaries, Subcontractors, and
other third parties as may be necessary to provide or receive the Services under this Agreement;
and (b) Affiliates, officers, directors, employees, accountants attorneys, financing sources,
agents and representatives who need to know such information in connection with the Receiving
Party’s performance of its obligations under this Agreement; provided that, in each case, the
confidentiality of which shall be maintained in accordance with Section 6 of this Agreement.
Notwithstanding anything to the contrary contained herein, the Receiving Party may use the
Disclosing Party’s Confidential Information in connection with the transactions contemplated by
the IFWA and the TSLA.

7 . Term and Termination.

7 .1 Term. This Agreement shall begin on the Effective Date and continue for one (l)
year (“Initial Term”) unless terminated in accordance with Section 7.2; provided, that this
Agreement may be renewed by the Parties for any additional term agreed by the Parties (each a
“Renewal Term” and collectively with the Initial Terrn, the “Te__rm”).

{01282728-1}-10-

7.2 Termination. Subject to Section 7.8, this Agreement may be terminated as
follows:

(a) by a Party delivering 60 days’ prior written notice to the other Parties
thereto (a “Termination Without Cause”);

(b) automatically at the end of the Initial Term if the University does not offer
to enter into a Renewal Term with Studio (a “University Nonrenewa ”);

(c) automatically at the end of the Initial Term if the University offers to enter
into a Renewal Term with Studio and Studio declines to enter into such Renewal Term (a
“Studio Nonrenewal”);

(d) effective as of the end of }the last day of any Renewal Term, by a Party
delivering written notice to the other Parties at least one hundred and eighty (180) days prior to
end of such Renewal Term;

(e) by Studio delivering written notice to the University (each, a “Termination
by Studio for Cause”), other than in the case of clause (iv) which shall be automatic as set forth
therein:

(i) if the University fails to pay any amount when due hereunder, not
including any amount under dispute pursuant to the terms of Section 5.5, which failure is not
cured within fifteen (15) days after written notice thereof from Studio stating its intention to
terminate this Agreement by reason thereof;

(ii) if the University violates any covenant, agreement, representation
or warranty contained herein in any material respect or defaults or fails to perform any of its
obligations or agreements hereunder in any material respect, including a Material Regulatory
Violation, which violation, default or failure continues for fifteen (15) Business Days after
written notice thereof from Studio stating its intention to terminate this Agreement by reason
thereof;

(iii) in the event of any knowing and intentional fraud or willful
misconduct of the University or any of its officers, directors, trustees or employees, in each case
with respect to the obligations of University set forth in this Agreement, if such knowing and
intentional fraud or willful misconduct is not cured within five (5) Business Days after written
notice thereof from Studio stating its intention to terminate this Agreement by reason thereof;

(iv) automatically and immediately in the event of a Bankruptcy
involving the University or any of its Affiliates; provided that Studio Shall have the right, in its
sole discretion, to cause this Agreement to survive any such Bankruptcy by delivering written
notice to the University within thirty (30) days following the date on which Studio is notified of
such Bankruptcy that this Agreement has not been terminated, and in the event Studio delivers
such a notice, this Agreement shall be deemed to have not terminated in connection with such
Bankruptcy;

{01282728~1}-11-

(v) if the University ceases to be exempt from federal income tax
pursuant to Section 501(c)(3) of the Code or any applicable state income tax Laws if not cured
within thirty (3 0) days after written notice thereof from Studio stating its intention to terminate
this Agreement by reason thereof;

(vi) if the University loses any program approval or accreditation
required to operate the University or otherwise becomes ineligible to receive funding pursuant to
participate in Financial Assistance Programs or receive funding any other material funding
source, such as the Veterans Administration, if such loss or ineligibility is not cured within five
(5) Business Days after written notice thereof from Studio stating its intention to terminate this
Agreement by reason thereof;

(vii) _. [reserved]; or

(viii) in the event of a direct or indirect Change of Control of the
University or any Subsidiary or campus of the University without the prior written consent of
Studio and such termination shall be effective upon delivery of written notice thereof from
Studio stating its intention to terminate this Agreement by reason thereof;

(f) by the University delivering written notice to Studio (each, a “'l`ermination
by University for Cause”), other than in the case of clause (iii) which shall be automatic as set
forth therein:

(i) if Studio violates any covenant, agreement, representation or
Warranty contained herein in any material respect or defaults or fails to perform any of its
obligations or agreements hereunder in any material respect, including a Material Regulatory
Violation, which violation, default or failure continues for fifteen (15) Business Days after
written notice thereof from the University stating its intention to terminate this Agreement by
reason thereof;

(ii) in the event of any knowing and intentional fraud or willful
misconduct of Studio or its officers, directors or employees, in each case with respect to the
services to be provided by Studio pursuant to this Agreement, if such fraud or willful misconduct
is not cured within five (5) Business Days after written notice thereof from the University stating
its intention that this Agreement terminate by reason thereof; or

(iii) automatically and immediately in the event of a Bankruptcy
involving Studio or any of its Affiliates; provided, that University shall have the right, in its sole
discretion, to cause this Agreement to survive any such Bankruptcy by delivering written notice
to Studio within thirty (30) days following the date on which University is notified of such
Bankruptcy that this Agreement has not been terminated, and in the event University delivers
such a notice, this Agreement shall be deemed to have not terminated in connection with such

Bankruptcy.

Notwithstanding anything to the contrary contained in Section 7.2§€1, Studio shall
have the right, in its sole discretion, to cause this Agreement to survive any event that would give
rise to the _Termination for Cause by Studio in Section 7.2§e) by delivering written notice to the
University within thirty (30) days following the date on which Studio is notified of such event,

{01282728-1}-12~

that this Agreement has not been terminated If Studio delivers such notice, this Agreement shall
be deemed to have not been terminated in connection with such event.

7.3 Effect of Termination.

(a) Upon termination of this Agreement, the University will be liable for
(i) all Service Fees earned by Stiidio for Services performed prior to the effective date of such
termination and (ii) all reasonable and documented costs incurred or to be incurred by Studio
after the effective date of such termination to wind down the Services, including lease and
contract termination fees and employee severance (collectively, the “Wind-Down Costs”) if this
Agreement is terminated (x) by the University pursuant to Section 7.2§a1 or (y) by Studio
pursuant to Section 7.2ge1. Upon termination of this Agreement, Studio will immediately cease
performing Services hereunder, subject to Studio’s obligations to provide Services Transfer
Assistance under Section 7.8. The provisions of Sections 8, 2, and § and any other provisions
that must survive to effectuate their intended purposes will survive any termination or expiration
of this Agreement

(b) If Studio elects to terminate this Agreement pursuant to Section 7.2§a1 and
the University provides Studio with written notice, within forty-five (45) days after Studio
provided written notice of its election to terminate this Agreement, a Teach-Out is required as a
result of Studio’s termination of this Agreement, then Studio agrees to suspend the termination
of this Agreement until the Teach-Out is complete, subject to and in accordance with
Section 7.10.

The provisions of Sections 5.7 and § shall survive any termination of this
Agreement in accordance with its terms

7.4 Payments upon Termination; Renewal.

(a) If this Agreement is terminated prior to the expiration of the Initial Term
as a result of (i) a Termination by Studio for Cause or (ii) a Termination without Cause by the
University, all unpaid Service Fees (including the Service Margin) plus Wind-Down Costs, if
applicable, and Late Charges under this Agreement shall be immediately due and payable, plus
Studio shall be paid the amount of the Service Margin that Studio would have earned for the
remainder of the Initial Term based on the average monthly Service Margin payable for the
partial term then ended, plus Late Charges thereon until paid.

(b) If this Agreement is terminated as a result of (i) a Termination by
University for Cause, (ii) a University Nonrenewal, (iii) a Termination without Cause by Studio,
(iv) a Renewal of this Agreement or (v) a Studio Nonrenewal, all unpaid Service Fees (including
the Service Margin) plus Wind-Down Costs, if applicable, and Late Charges under this
Agreement shall be immediately due and payable.

{01282728-1}-13-

7.5 Payments upon a Change of Control. ln the event of termination of this
Agreement pursuant to Section 7.2(e)gviii1 in connection with a Change of Control (other than to
Studio or that is caused by Studio), Studio shall be paid (without duplication of any amounts due
and payable pursuant to Section 7.4) the amount of the Service Margin that Studio would have
earned for the remainder of the Initial Term based on the average monthly Service Margin
payable for the partial term then ended, with Late Charges thereon until paid.

7.6 Right of First Refusal on Change of Control. The University hereby grants
Studio the right of first refusal (i.e., the right to match the terms) on any Change of Control
transaction involving the University (including for the avoidance of doubt any Change of Control
involving any of its Subsidiaries or campuses). The University hereby represents and warrants to
Studio that it has not granted any right of first refusal, option, right of first offer, right of
exclusivity or similar right to any Person which are similar to the rights contained in, which if
complied with would cause a breach of, or the terms of which conflict with, the immediately
preceding sentence. If the University receives a bona fide offer from an unaffiliated third party
(other than DCEH or its Affiliates) (a “Third Pag Purchaser”) for a Change of Control
transaction (a “Change of Control Offer”) that the University intends to accept, the University
shall (a) notify Studio in writing of such Change of Control Offer within ten (10) days after
receipt thereof by the University, including (i) a complete copy of such Change of Control Offer,
and (ii) a description in reasonable detail of all material terms thereof, including the identity of
the Third Party Purchaser (the “Change of Control Offer Notice”). Studio shall notify the
University within twenty (20) Business Days of receipt of such Change of Control Offer Notice,
indicating whether or not Studio agrees to match such Change of Control Offer set forth in the
Change of Control Offer Notice. In the event that Studio matches the Change of Control Offer,
the Parties shall consummate the Change of Control on the same terms (unless the Parties agree
otherwise) as the Change of Control Offer, as soon as reasonably practicable, but in no event
more than ninety (90) days after Studio notified the University of its intention to match the
Change of Control Offer and the Parties obtained the last of all necessary Educational Approvals
and third party consents (the “f Qualification Perio ”). If Studio notifies the University in writing
of its intention not to match the Change of Control Offer or Studio fails to respond to the Change
of Control Offer Notice within twenty (20) Business Days of receipt of such Change of Control
Offer Notice, then the University is free to consummate the Change of Control with the Third
Party Purchaser, on the same terms as the Change of Control Offer, as soon as reasonably
practicable, but in no event any later than the end of the Qualification Period; provided, however,
if such Change of Control is not consummated within the Qualification Period, then any Change
of Control shall again be subject to Studio’s right of first refusal set forth in this Section 7 .6.
Notwithstanding the foregoing, the University has the right but not obligation to enter into any
Change of Control transaction upon the receipt of a Change of Control Offer, and nothing set
forth in this Section 7.6 shall require the University to agree to enter into or consummate a
Change of Control transaction

7.7 No Double Counting. In the event Studio enters into any managed services
agreement with the University pursuant to Section 5.8 above, then any amount of Service Margin
actually paid to Studio pursuant to Section 7.4(a) or Section 7.5 above for the period
commencing on the termination date or the date of such Change of Control, as the case may be,
through the end of the Initial Term (the “Termination Period”) shall be credited dollar-for-dollar
against the service and other fees payable to Studio for the Termination Period under any

{01282728-1}-14_

managed services agreement entered into by Studio pursuant to the right of first refusal set forth
in Section 5 .8 above.

7.8 Services Transfer Assistance. ln connection with the expiration or termination
of this Agreement, Studio will, at the request of the University and subject to payment of any
Service Fees owing in accordance with the terms of this Agreement, cooperate with the
University to assist in the orderly transfer of the Services to another service provider or to the
University (the “Services Transfer Assistance”), including without limitation, the continued
performances of the Services during such transition period. For the avoidance of doubt, Studio
will, upon payment of such Service Fees, continue to provide the requested Services for as long
as the University determines that such Services are required to effectuate such transition To the
extent that the University requests Services Transfer Assistance in addition to such Services that
Studio provides during such transition period, the University shall pay Studio its Fully Burdened
Costs for such additional Services Transfer Assistance plus Service Margin thereon.

7 .9 Damages.

(a) Indemnification by the University. The University shall indemnify,
defend and hold harmless Studio and its Affiliates, and each of their respective officers, trustees,
directors, employees, equity holders, members, managers, agents, attorneys and representatives
(each a “Studio Indemnified Party”) from and against any and all claims, liabilities, losses,
damages, costs and expenses (collectively “Losses”) incurred by such Studio Indemnified Party
as a result of, related to or in connection with this Agreement (including the Statement of Work),
or the performance by Studio of its obligations hereunder, including (i) Losses as a result of
being deemed a “disqualified person” within the meaning of Sections 4958(f)(l) and 4946(a)(l)
of the Code, (ii) Losses related to any uncured breach by the University of any of its contractual
obligations under this Agreement, or (iii) Losses arising from or related to any knowing and
intentional fraud or willful misconduct by the University or its Affiliates; provided that the
obligations of the University hereunder shall be relieved to the extent (and solely to the exent)
that any such Losses arise out of Studio’s breach of its contractual obligations under this
Agreement or its knowing and intentional fraud or willful misconduct in connection with its
performance under this Agreement,

(b) Indemnification by Studio. Studio will indemnify, defend and hold
harmless the University Sytem, and its officers, trustees, directors, employees, equity holders,
members, managers agents, attorneys and representatives (each an “University Indemnified
U”) from and against any and all Losses incurred by any University Indemnified Party as a
result of, related to any uncured intentional breach by Studio of any of its contractual obligations
under this Agreement or any knowing and intentional fraud or willful misconduct of Studio;
provided that the obligations of Studio shall be relieved to the extent (and solely to the extent)
that any such Losses arise out of (i) the University’s breach of its contractual obligations under
this Agreement, including the performance of the Core Services, or the University’s knowing
and intentional fraud or willful misconduct in connection with its performance under this
Agreement or any document, instrument or certificate delivered in connection with this
Agreement or the transactions contemplated hereby or thereby, or (ii) DCEH’s material breach of
the TSLA which is not cured within the applicable cure period.

{01282728-1}-15-

(c) Disclaimer of Certain Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT BUT SUBJECT TO THE IMMEDIATELY
FOLLOWING SENTENCE, NO PARTY, NOR ITS AFFILIATES, OFFICERS, DIRECTORS,
TRUSTEES, EMPLOYEES, AGENTS, SUBCONTRACTORS OR SUPPLIERS, WILL BE
LIABLE TO OR THROUGH THE OTHER PARTIES OR THEIR RESPECTIVE
SUBSIDIARIES FOR ANY PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOST REVENUE,
FAILURE TO REALIZE EXPECTED SAVINGS) SUSTAINED OR INCURRED lN
CONNECTION WITH THE PERFORMANCE OR NONPERFORMANCE OF SERVICES
UNDER THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), WARRANTY, OR OTHERWISE AND
WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE. THE FOREGOING SHALL
NOT LIMIT ANY SUCH DAMAGES TO THE EXTENT SUCH DAMAGES ARE PAYABLE
BY A PARTY TO A THIRD PARTY.

(d) Damages Cap. In no event will Studio’s aggregate liability under this
Agreement for any damages whatsoever exceed an amount equal to the Service Margin actually
received by Studio pursuant to this Agreement for the twelve-month period immediately prior to
the date that the claim is made by the University for Losses provided that this limitation shall
not apply to any claim for knowing and intentional fraud by Studio.

7.10 Teach-Out Assistance. If Studio elects to terminate this Agreement pursuant to
Section 7.2§a) and such termination results in a Teach-Out, Studio will continue to provide such
portion of the Services included in the Statement of Work as may be required by the University
pursuant to the terms of the written Teach-Out agreement approved by the applicable
Educational Agencies until the Teach-Out is complete, and the University shall pay Studio the
Service Fee for such Services that Studio provides during the Teach-Out period; provided
however, that in no event shall Studio be required to fund any expenses related to the Teach-Out,
including for Core Services Services or the TSLA.

8. Representations and Warranties.

8.1 Mutual Representations. Each Party represents warrants and covenants solely
as to itself and not with respect to any other Party as follows:

(a) Contracts. Its entry into and performance of this Agreement will not
violate or constitute a material breach of any of its contractual obligations with third Parties.

(b) Laws. lt will, and will cause its Subsidiaries and Subcontractors to,
comply in all material respects with all applicable federal, State, local and foreign laws and
regulations to the extent related to its responsibilities under this Agreement,

(c) Controlling Person Liabilities.To the knowledge of such Party, neither
such Party nor any Person that exercises substantial control over such Party (as the term
“substantial control” is defined in 34 C.F.R. § 668.174(0)(3)), or member of such Person’s
family (as the term “family” is defined in 34 C.F.R. § 668.174(c)(4)), alone or together,
(i) exercises or has exercised substantial control over another school or third-party servicer (as

{01282728-1}-16-

that term is defined in 34 C.F.R. § 668.2) that owes a liability for a violation of a Title IV
Program requirement or (ii) owes a liability for a Title IV Program violation.

(d) Criminal Title IV Adjudications. Neither such Party, its Affiliates nor,
to the knowledge of such Party, any of such Party’s or its Affiliates’ employees have pled guilty
to, pled nolo contendere to or been found guilty of, a crime involving the acquisition, use or
expenditure of funds under the Title lV Programs or been judicially determined to have
committed fraud involving funds under the Title IV Programs

(e) Bankruptcy. Such Party, or any Person or entity that exercises
substantial control over such Party or, to the knowledge of such Party, any member of any such
Person’s family, has filed for relief in Bankruptcy or had entered against it an order for relief in
Bankruptcy.

(f) Authority. Such Party has and will have all requisite corporate power and
authority to enter into this Agreement and to carry out the transactions contemplated hereby and
thereby.

(g) Corporate Action. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of such Party.

(h) Valid and Binding Obligation. This Agreement has been duly executed
and delivered by such Party and (assuming the due authorization, execution, and delivery hereof
and thereof by the other Party) is a valid and binding obligation of such Party, enforceable
against it in accordance with its terms

GENERAL DlSCLAll\/IER. THE ABOVE REPRESENTATIONS AND
WARRANTIES OF THE PARTIES ARE lN LlEU OF ALL OTHER EXPRESS OR
IMPLIED WARRANTIES, lNCLUDfNG IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTlCULAR PURPOSE AND
NONINFRINGEMENT.

8.2 Additional Representations, Warranties and Covenants of the University.
The University further represents warrants and covenants as follows:

(a) No material filings notices reports consents registrations approvals
permits or authorizations are required to be made with or obtained from any Educational Agency
by the University in connection with the execution, delivery and performance by the University
of this Agreement, except those that the failure to make or obtain, as applicable, would not
reasonably be expected to have a material impact on the operations of the University.

(b) There are no program reviews or other compliance reviews or audits
conducted by DOE or other applicable Educational Agencies that are open as of the date of this
Agreement,

(c) Since October l7, 2017, and, to the knowledge of the University, from
January l, 201`7 to October l6, 2017`:

{01282728-1}-17-

(i) the University has maintained all material approvals from
Educational Agencies necessary to the business of the University, including approvals necessary
to offer its educational programs and operate its locations except for those approvals which the
failure to have maintained would not reasonably be expected to have a material impact on the
operations of the University;

(ii) the University has been in material compliance with all applicable
laws and regulations pertaining to its participation in any Financial Assistance Program, except
to the extent that failure to comply would not reasonably be expected to have a material impact
on the operations of the University; and

(iii) the University has been a party to, and in compliance in all
material respects with, a valid,and effective PPA or PPPA.

(d) There are no Proceedings pending, nor, to the University’s knowledge,
threatened, to revoke, withdraw, suspend, materially limit, or place on probation any Educational
Approval, or to require the University to show cause why any Educational Approval should not
be revoked.

(e) Neither the University nor any of its Subsidiaries or Affiliates is a party to
any managed services agreement, bundled services transition services technology services (or
similar agreement) pursuant to which the University or such Subsidiary or Affiliate of the
University receives services of the type contemplated by this Agreement or the TSLA.

9. Meetings and Complaints.

9.1 Status Meetings. Each Studio Manager and each University Manager will meet
from time to time (but no less frequently than annually) to discuss ongoing issues related to
performance of the Services and planned or anticipated activities and changes with respect to the
Services

9.2 Complaints. ln the event that any University faculty, staff or students raise
complaints pertaining to the provision of Services by Studio to the University in accordance with
the University’s complaint policy, any such complaints shall be reviewed pursuant to the
procedures set forth in such policy. In the event the University Manager deems any complaints
valid, he or she shall promptly inform the applicable Studio Manager of such complaints and the
parties shall reasonably cooperate to address and resolve any documented concerns

10. General.

10.1 Responsibility for Employees. Notwithstanding any provision in this Agreement
or to the contrary, each Party will be responsible for the management, direction and control of its
employees Each Party will be responsible for all federal, state, and local taxes and assessments
related to its employees such as taxes associated with social security, unemployment
compensation, and workers’ compensation

10.2 Force Majeure. No Party will be liable for any default or delay in the
performance of its obligations hereunder if and to the extent that such default or delay arises out

{01282728-1}-18-

of any of the following causes beyond its reasonable control: acts of God, acts of war,
earthquakes fires cable cuts catastrophic network element failures floods terrorism, riots civil
disorders or rebellions, strikes lockouts and labor disputes

10.3 Waiver. Failure of any Party to insist on performance of any term or condition of
this Agreement or to exercise any right or privilege hereunder will not be construed as a
continuing or future waiver of such term, condition, right or privilege. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available. No waiver of any provision of this Agreement shall be effective unless
made in writing and executed by the applicable Party giving such waiver.

10.4 Severability. If any provision of this Agreement is held invalid or unenforceable,
such provision will be deemed deleted from this Agreement and will be replaced by a valid and .
enforceable provision which so far as possible achieves the same objectives as the severed
provision was intended to achieve, and the remaining provisions of this Agreement will continue
in full force and effect.

10.5 Counterparts. This Agreement, and any amendments thereto may be executed in
separate counterparts by the Parties Each such counterpart when so executed will be deemed an
original, but all such counterparts together will constitute the same instrument A facsimile,
telecopy, .pdf or other reproduction of this Agreement may be executed by one or more Parties
and an executed copy of this Agreement may be delivered by one or more Parties by email,
v facsimile or similar instantaneous electronic transmission device pursuant to which the signature
of or on behalf of such Party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes as of the date hereof. At the request of a Party, the
other Parties agree to execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

10.6 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.

(a) Governing Law. This Agreement, and all Proceedings or counterclaims
(whether based on contract, tort or otherwise) arising out of or relating to this Agreement and the
Transaction Documents or the actions of the Parties hereto in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and construed in
accordance with the internal substantive Laws of the State of Delaware, without giving effect to
any choice or conflict of Laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction other than the State
of Delaware. -

(b) Jurisdiction and Venue. Each of the parties hereto submits to the
exclusive jurisdiction and venue of the Delaware Chancery Courts located in Wilmington,
Delaware, or, if such court shall not have jurisdiction, any state or federal court sitting in
Wilmington, Delaware, in any action or proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the action or proceedings may be heard and determined in
any such court and hereby expressly submits to the personal jurisdiction and venue of such court
for the purposes hereof and expressly waives any claim of improper venue and any claim that
such courts are- an inconvenient forum. Each of the Parties\hereto hereby irrevocably consents to

{01282728-1}-19-

 

the service of process of any of the aforementioned courts in any such suit, action or proceeding
by the mailing of copies thereof by registered or certified mail, postage prepaid, to its address set
forth in Section 10.9, such service to become effective ten (10) days after such mailing.

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY lN RESPECT OF ANY LlTlGATlON
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH Tl~llS AGREEMENT
OR ANY TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALlNG, VERBAL OR WRITTEN STATEMENT OR ACTlON OF ANY PARTY
HERETO.

10.7 Assignment. No Party will assign (by operation of law or otherwise) any right or
obligation under this Agreement without the other applicable Party’s prior written consent Any
attempted assignment without such consent will be void. Subject to the foregoing, this
Agreement, including Section 10.6 hereof, will be binding upon and will inure to the benefit of
the Parties’ respective successors and permitted assigns including any change pursuant to the
proposed restructure that would result in a new branch/main designation and a new Office of
Postsecondary Education ldentification number (OPElD). Notwithstanding the foregoing,
(a) Studio may assign this Agreement, or any portion of its obligations hereunder to its Affiliates
(b) Studio may assign its rights under this Agreement as collateral to its or its Affiliates financing
sources and (c) Studio may assign this Agreement in connection with a Change in Control of
Studio, in the case of (c) above, upon thirty (30) days prior written notice to the University and
subject to any Educational Agency notifications.

10.8 Not a Sale or Lease of Personal Property. Nothing in this Agreement, or its
schedules exhibits or attachments or in the Statement of Work will be construed to constitute a
sale or lease of personal property, regardless of character or classification, nor should all or a
portion of the Service Fee described herein be considered payment for a sale or lease of personal

property.

10.9 Notices. Any notice required to be given hereunder shall be sufficient if in
writing and sent by E-mail transmission (provided that any notice received by E-mail or
otherwise at the addressee’s location on any Business Day after 5:00 p.m. (local time of the
recipient) shall be deemed to have been received at 9:00 a.m. (local time of the recipient) on the
next Business Day), by reliable overnight delivery service (with proof of service), hand delivery
or certified or registered mail (return receipt requested and first-class postage prepaid), addressed
as follows (or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.9):

(a) if to the Universitya to:

Argosy University, Orange County
3601 W. Sunflower Ave
Santa Ana, CA 92704

E-Mail: cbaum@argosy.edu

Attention: Cynthia G. Baum

{01282728-1}-20-

with coDV ( which shall not constitute notice) to:

Rouse Frets White Goss Gentile & Rhodes, LLC
1100 Walnut Street, Suite 2900
Kansas City, Missouri 64106

E-mail: rholt@rousepc.com

Attention: Ronald L. Holt

(b) if to Studio to:

 

1201 West 5th street ste. T410

Los Angeles, CA 90017

E-mail: bryan@studioenterprise.com
Attention: Bryan Newman, CEO

with copy ( which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

E-mail: kleecarey@cooley.com
Attention: Katherine (Kate) Lee Carey

a_n_<l:

Covington & Burling LLP
620 Eighth Avenue
New York, NY 10018

Email: jpotash@cov.com and awollensack@cov.com
Attention: Jeffrey Potash and Amy Wollensack

10.10 No Third Party Beneficiaries, Releases of Related Persons The Parties do not
intend, nor will any clause be interpreted, to create for any third party any obligations to or
benefit from Studio or the University. Notwithstanding the foregoing, the Studio Indemnified
Parties are express third party beneficiaries of Section 7.9§a1 of this Agreement, The University
member acknowledges and agrees that notwithstanding anything to the contrary in this
Agreement, other than any Affiliate who becomes an assignee of Studio under this Agreement, in
no event shall any of Studio’s Related Persons have any liability related to this Agreement, the
certificates documents and instruments entered into or delivered in connection with this
Agreement or the transactions contemplated herein or therein, including by way of piercing the
corporate, limited liability company or partnership veil or other similar theories of liability. The
University hereby unconditionally and irrevocably releases Studio’s Related Persons from any
and all claims causes of actions damages liabilities whether known or unknown, now existing
or hereinafter arising, in connection with, related to or arising or resulting from this Agreement
and the Services provided hereunder.

10.11 Obligations. The obligations of Studio and its permitted assigns under this
Agreement are several and not j'oint. ln no event shall Studio or its permitted assigns be

{01282728-1}-21-

responsible or liable for any breach of, inaccuracy in or failure to comply with any
representation, warranty or covenant by any other Party under this Agreement or otherwise. ln
the event that any provision of this Agreement, or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the intent of the Parties
hereto. The Parties further agree to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision

10.12 Other Documents On or after the date of this Agreement, the Parties will
execute and deliver or cause to be executed and delivered such further documents as may
reasonably be required for the purposes of assuring and confirming the rights hereby created or»
for facilitating the performance of the terms of this Agreement,

10.13 Interpretation.

(a) Unless otherwise indicated, all references herein to Articles Sections or
Annexes shall be deemed to refer to Articles Sections or Annexes of or to this Agreement, as
applicable

(b) Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by the words
“without limitation.”

(c) The word “or” is not exclusive;

(d) The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement,

(e) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision hereof.

(f) Unless otherwise indicated, all references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such Person unless
otherwise indicated or the context otherwise requires

(g) Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms and the singular form of
nouns and pronouns shall include the plural, and vice versa.

(h) References to “$” and “dollars” are to the currency of the United States of
America.

{01282728-1}-22-

(i) Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not “material,” or a “material adverse effect”
under this Agreement,

(i) When used herein, the word “extent” and the phrase “to the extent” means
the degree to which a subject or other thing extends and such word or phrase shall not simply
mean “if.”

(k) Any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law as from time to time amended, modified or
supplemented, including (in the case of statutes) by succession of comparable successor Laws.

, (l) Unless “Business Days” are expressly specified, all references to “days” d
are to calendar days

(m) The Parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the application of any
Law, holding or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or document

10.14 No Joint Venture. Nothing in this Agreement, or in any other Transaction
Document, expressed or implied, is intended to or shall constitute the parties hereto partners or
participants in a joint venture.

10.15 Title and Headings. The titles and captions in this Agreement are for reference
purposes only, and shall not in any way define, limit, extend or describe the scope of this
Agreement or otherwise affect the meaning or interpretation of this Agreement,

10.16 Expenses Except as may otherwise be expressly set forth herein or in any other
Transaction Document, all fees and expenses incurred in connection with the authorization,
preparation, negotiation, execution and performance of this Agreement and the potential
consummation of the transactions contemplated hereby shall be the obligation of the respective
party incurring such fees and expenses

10.17 Amendments. This Agreement, including the Statement of Work, any other
exhibits appendices schedules or attachments hereto, may be amended or modified in whole or
in part only by a writing signed and delivered by Studio and the University.

10.18 Entire Agreement, The terms contained in this Agreement, the Statement of
Work and any schedules appendices exhibits or other attachments which are incorporated
(including any updated versions thereof) into this Agreement by this reference and the other
Transaction Documents constitute the entire agreement between the Parties with respect to the
subject matter hereof, superseding all prior understandings proposals and other communications
oral or written, with respect to the subject matter hereof ln the event of any inconsistency
between this Agreement and the IFWA, this Agreement shall control.

[Rernainder of Page Intelitionallj) Left Blank; .S_'ignature Page Folloivs]

{01282728-1}-23-

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written

STUDIO ENTERPRISE MANAGER, LLC

By:

 

Name:
Title:

DREAM CENTER ARGOSY UNIVERSITY OF
CALlFORNlA, LLC

By:

 

Name:
Title:

ARGOSY EDUCATION GROUP, LLC

By:

 

Name:
Title:

{01282 728-1}[Sign ature Page to Man aged Services Agreement]

APPENDIX I - DEFINITIONS

The following terms have the meanings set forth below:

“Accrediting Body” means any non-governmental entity, including institutional and
specialized accrediting agencies which engage in the granting or withholding of accreditation of
postsecondary educational institutions or programs in accordance with standards relating to the
performance, operations financial condition or academic standards of such institutions
including the University Accreditor.

“Affiliate” means with respect to any Person, any other Person directly or indirectly
through one or more intermediaries controlling, controlled by or under common control with
such other JPerson. For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities by contract or otherwise.

“Allocated Capital Expenditures” means the quarterly allocation of the University’s
annual budgeted capital expenditures as set forth in an approved Quarterly Budget.

“Authorized Representative” means a Person authorized to sign this Agreement pursuant
to a Party’s delegation of authority policy in effect at the time of signing or otherwise in
accordance with its internal control documentation

“Bankrup_tcy” means with respect to any Person, if such Person (a) makes an assignment
for the benefit of creditors (b) files a voluntary petition for relief under title 11 of the United
States Code (the “Bankruptcy Code”), (c) has an involuntary petition filed against it under the
Bankruptcy Code, (d) files a petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any statute, Law or
regulation, (e) files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding of this nature, or (f) seeks consents to
or acquiesces in the appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties or (g) has a trustee, receiver or liquidator appointed with respect
to such Person or of all or any substantial part of its properties

“Board” means with respect to any Person, the board of trustees board of managers
board of directors or similar governing body of such Person

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on which
banking institutions located in New York, New York and Los Angeles California are permitted
or required by Law to remain closed.

“Cash Receipts” means for the applicable period, all cash received by or on behalf of the
University or its Affiliates

“Change of Contro ” means any of the following: (a) a “change of control”, “change in
control” or words of similar import as defined or determined by any Educational Agency as

{01282728-1}

constituting a regulatory event; (b) changes to the Board of a Person or its Affiliates that result in
a change to 25% or more of the voting members of the Board of a Person or its Affiliates in any
rolling, 12-month period; (c) a change in the number of voting members of the Board of such
Person or its Affiliates in any rolling, 12-month period that will allow a group of directors to
exercise control who could not exercise control before the change; (d) a transaction pursuant to
which an unaffiliated third-party becomes the “beneficial owner”, directly or indirectly, of
securities of another Person representing 50% or more of the voting power of such Person’s then
outstanding securities (e) a transaction effected as a consolidation, share exchange,
reorganization or merger of a Person that results in the equity holders of such Person
immediately prior to such event not owning at least a majority of the voting power of the
resulting entity’s securities outstanding immediately following such event; (f) a sale, license,
lease or other disposition of a material portion of a Person’s assets; (g) a liquidation, dissolution
or other winding up of such Person or any of its Subsidiaries or (h) a transfer of assets that
comprises a substantial portion of the educational business of a Title IV eligible institution,
except where the transfer consists exclusively in the granting of a security interest in those assets

“Code” means the lntemal Revenue Code of 1986, as amended

“Confidential lnformation” means: (a) all confidential and proprietary information (in
oral, written, electronic, or other form) of, or relating to, a Disclosing Party, including
information relating to its business and operations employees plans strategies assets liabilities
and future, current, and prospective students and applicants and (b) the terms and conditions of
this Agreement,

“Core Expenses” means for the applicable period, all cash expenses paid by or on behalf
of the University for Core Services but only to the extent that such costs are related to
obligations agreements and employees actually employed directly by and paid by the
University; provided that in no event shall such expenses include any amounts payable with
respect to any Bankruptcy Proceeding involving the University or DCEH.

“Core Services” has the meaning set forth in Section 1.2.

“DOE” means United States Department of Education and any successor agency
administering student financial assistance under Title lV.

“Educational Agency” means any entity or organization, whether governmental,
government chartered, tribal, private, or quasi-private, that engages in granting or Withholding
Educational Approvals administers Financial Assistance Programs to or for students of, or
otherwise regulates postsecondary schools or programs in accordance with standards relating to
the performance, operation, financial condition, privacy or academic standards of such schools
and programs including the DOE, any Accrediting Body and any State Educational Agency.

“Educational Ap_prova ” means any license, permit, consent, franchise, approval,
authorization, certificate, or accreditation issued or required to be issued by an Educational
Agency to the University with respect to any aspect of the University’s operations subject to the
oversight of such Educational Agency, including any such approval for the University to

{01282728-1}Appendix l-2

 

participate in any Financial Assistance Program, but excluding any such approvals or permits
with respect to the activities of recruiters or individual employees or agents of the University.

“Family Member” means as to any individual, any parent, spouse, child, spouse of a
child, brother, sister or other immediate family member of such individual (whether by
blood, marriage or adoption), and each trust or other entity created for the benefit of one or
more of such Persons and/or the estates of any such Person

“Financial Assistance Programs” means each Title IV Program, including any Title
IV Program pursuant to which Title IV Program funding has been provided to or on behalf
of any University students and any other government-sponsored or private program of
student financial assistance other than the Title lV Programs pursuant to which student
financial assistance, grants or loans were provided to or,on behalf of the University students
and such funds constituted at least 2% of the University’s tuition and fee revenues during
any fiscal year.

“Fiscal Year” means the 365-day period beginning on July 1 of each calendar year.

“Fully Burdened Costs” means the fully burdened costs incurred or borne by a Party,
including all out-of-pocket expenses any direct and indirect labor costs (including the cost of
employee benefits taxes and other labor costs), reasonable allocations of overhead expenses and
third-party costs and expenses and the cost of goods sold.

“Governmental Authorigg” means any government, any governmental or regulatory entity
or body, departrnent, commission, board, agency or instrumentality, and any court, tribunal or
judicial body, in each case whether federal, state, county, provincial, and whether local or
foreign

“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as amended,
or any successor statute thereto.

“Late Charges” means in the event that any portion of the Service Fee, Service Margin
or Wind-Down Costs is not paid on the due date, such unpaid portion shall accrue interest at an
interest rate equal to 6% per annum, compounded monthly, until paid in full, unless otherwise
provided in this Agreement

“M” means any applicable law, statute, treaty, constitution, principle of cormnon law,
ordinance, code, rule, regulation, Order or other legal requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Authority, as amended, unless expressly specified otherwise herein

“Margin Rate” means 15%.

“Material Regulatory Violation” means any violation of any Law or accrediting standard
of an Educational Agency that substantially and adversely impacts the ability of the University to
continue operating or creates a material financial liability.

“Minimum Service Margin” means`$1,000,000 per month during the Initial Term.

{01282728-1}Appendix 1-3

“Non-Core Expenses” means for the applicable period, the Fully Burdened Costs of the
Services incurred or paid by Studio on behalf of the University, including the TSA Fee payable
by Studio to DCEH under the TSLA; provided that, subject to applicable Law, maintenance of
applicable privilege and compliance with confidentiality obligations Studio shall provide the
University with any documents or information reasonably requested by the University to support
its calculation of the Non-Core Expenses

“Non-Core Services” means all Services other than Core Services that are to be
performed by Studio under this Agreement, including by Studio Subcontractors and DCEH
under the TSLA.

“Order” means any order, judgment, decision, decree, injunction, pronouncement, ruling,
writ or assessment of, by or on behalf of any Governmental Authority (whether temporary,
preliminary or permanent) or arbitrator.

“Person” means any individual, corporation, partnership, association, limited liability
company, trust, estate or other similar business entity or organization, including a Governmental
Authority.

“PPA” means a program participation agreement issued to a postsecondary educational
institution and countersigned or to be countersigned by or on behalf of the secretary of the DOE,
evidencing certification of that institution to participate in the Title lV Programs

“PPPA” means a provisional PPA issued to the University, and countersigned or to
be countersigned by or on behalf of the secretary of the DOE, for the purposes of certifying
the University to continue its Title lV Program participation following consummation of the
transactions contemplated by this Agreement

“Proceeding” means any claim, charge, complaint, grievance, inquiry, audit,
investigation, action, suit, litigation or proceeding by or before (or could come before) or brought
on behalf of any Govermnental Authority, Educational Agency or arbitrator.

“Projected Cash Receipts” means for the applicable period, the University’s good faith
estimate of all Cash Receipts.

“Proiected Core Expenses” means for the applicable period, the University’s good faith
estimate of all cash expenditures for Core Services of the University; in no event shall these
amounts be burdened by costs and fees payable with respect to the Receivership.

“Proiected Non-Core Expenses” means for the applicable period, Studio’s good faith
estimate of the projected Non-Core Expenses to be incurred or paid by Studio on behalf the
University in connection with the provision of the Services

“Projected TSA Fee” means during the applicable period, Studio’s good faith estimate of
the projected TSA Fee to be incurred or paid by Studio on behalf the University in connection
with the provision of the Services

{01282728-1}Appendix l-4

 

“Quarterly Budget” means the budget jointly prepared in good faith by the University and
Studio that includes an itemized list of all Projected Cash Receipts Projected Core Expenses
Projected Non-Core Expenses Allocated Capital Expenditures, and the Projected TSA Fee for
each month of the applicable calendar quarter based on actual contractual obligations historical
income and cost data and the University’s and Studio’s good faith estimates of projected income
and costs for the applicable period

“Related Persons” means with respect to any Person, such Person’s (a) direct and
indirect equity holders directors officers trustees managers and Affiliates (b) any direct and
indirect equity holders directors officers trustees managers and controlling Affiliates of the
persons set forth in clause (a); and (c) any Family Member of any natural person described in
clause (a) or (b).

“Service Fee” means for the applicable period, the product of (a) the Non-Core Expenses
period pl£ (b) the Service Margin, for the Services provided by Studio to, or paid on behalf of,
the University, as calculated by Studio in its reasonable discretion

“Service Margin” means for the applicable period, an amount calculated as the product
(i) the Non-Core Expenses multiplied by (ii) Margin Rate; provided that during the lnitial Term
the Service Margin Shall not be less than the Minimum Service Margin

“State Educational Agency” means for the applicable period, any state or local
educational licensing body that provides a license or authorization necessary for the University
or any Subsidiary, campus branch, additional location or other facility thereof to provide
postsecondary education in that state, or which administers Financial Assistance Programs in that
state.

“Studio Subcontractor” means any Subcontractors agents or third party engaged by
Studio to provide Non-Core Services including DCEH, in connection with the Agreement.

“Subcontractor” means any subcontractor, excluding vendors or suppliers used in the
ordinary course of business consistent past practices

“Subsidia_ry” means with respect to any Person, any corporation or other organization,
whether incorporated or unincorporated of which (a) such Person or any other subsidiary of such
Person is a general partner (excluding such partnerships where such Person or any subsidiary of
such Person does not have a majority of the voting interest in such partnership) or (b) at least a
majority of the securities or other interests having by their terms ordinary voting power to elect a
majority of the Board with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its subsidiaries

“Teach-Out” means the continuing provision of academic services to students following
the announcement of a campus closure until such students can graduate/complete their program
of study or transfer to a comparable academic program through an affiliated or unrelated
institution

k “Title lV Programs” means the programs of federal student financial assistance
administered pursuant to Title lV.

{01282728-1}Appendix l-5

“Title IV” means Title IV of the HEA.

“Transaction Documents” means this Agreement, the IFWA and any other document,
instrument or agreement executed or delivered in connection with this Agreement, the IFWA or
the transactions contemplated hereby or thereby which is: (a) executed and delivered by Studio
or its Affiliates on the one hand and the University or its Affiliates on the other hand (including
any such document, instrument or agreement including other parties thereto), (b) delivered to
Studio or its Affiliates by the University or its Affiliates or (c) delivered to the University by
Studio.

“True-up Amount” means for the applicable period, (a) the Non-Core Expenses minus
(b) the Proj ected Non-Core Expenses

“TSA Fee"" shall have the meaning set forth in the TSLA.

{01282728-1}Appendix l-6

EXHIBIT A

STATEMENT OF WORK

This Statement of Work incorporates by reference the Managed Services Agreement, executed
between Studio Enterprise Manager, LLC, a Delaware limited liability company (“Studio”), and
Argosy Education Group, LLC, a California not-for-profit limited liability company (“M”),
and Dream Center Argosy University of California, LLC, a California not-for-profit limited
liability company (“Argosy” and collectively with AEG and all of their respective campuses the
“University”) on January [--], 2019 (the “Managed Services Agreement”). Unless otherwise
defined, all capitalized terms used in this Statement of Work are defined as set forth in the
Managed Services Agreement

For clarity, all Services to be performed by Studio specified in this Statement of Work will be
considered Non-Core Services Core Services will be provided by the University at a level
commensurate with the prevailing industry standards Notwithstanding anything to the contrary
contained herein, the obligations of Studio under this Statement of Work are to use commercially
reasonable efforts to perform the Services specified herein in accordance with the terms of the
Managed Services Agreement. Studio’s obligation to provide such Services is subject to the
University and its Affiliates meeting their obligations under the Managed Services Agreement
and the other Transaction Documents and DCEH complying with its obligations under the
TSLA. For avoidance of doubt, Studio’s Services under this SOW exclude any “Technology
Used by the Business” (as defined in the TSLA) and other services which DCEH fails to provide
pursuant to the TSLA. To the extent that any Educational Agency notifies the University of
concerns regarding the scope of the Services to be provided by Studio, the Parties agree to
immediately amend the terms of this Statement of Work to fully comply with the Educational
Agency’s requirements

l. FINANCE AND GENERAL SERVICES

(a) Corporate Technologv and Other Services Studio shall provide the
following Services to the University: lnternet access telephony, Customer Relations
Management (CRM), Student lnforrnation System (SIS), Student Portal, and Desktop/Helpdesk
Support.

(b) Finance.

(i) Assist the University with preparing an annual budget using a
budget calendar that is determined by the University. For purposes of clarity, Studio
acknowledges and agrees that the University shall have sole and final authority with
respect to adoption of an annual budget

(ii) Use its purchasing department upon request by the University
personnel to secure products and services for the University and will review vendor
contracts provided by the University’s personnel The University will use Studio’s
procurement system. Studio will maintain, train, and assist the University’s personnel in
the use of such system.

{01282728-1}

(c) Facilities.

(i) Provide to the University access to training opportunities (through
internship or other hands-on training programs) at business and industry facilities Use of
these off-campus facilities will be subject to Educational Agency approval, where
required

(ii) Provide maintenance and upkeep of campus facilities

(iii) Studio, at Studio’s sole option, will either (A) enter into an
assignment of the existing lease(s) for the Subsidiaries or campuses of the University and,
to the extent required by applicable law, Studio and the University shall enter into a
,sublease agreement for the existing lease for such Subsidiaries or campuses of the
University; (B) enter into a sublease of the existing lease(s) for such Subsidiaries or
campuses of the University, or (C) leave the existing lease for such Subsidiaries or
campuses of the University as is until such time as Studio elects to take assignment of
such lease.

(iv) ln the event that a lease for any Subsidiary or campus of the
University is assigned or subleased to Studio, then Studio shall pay the occupancy costs
pursuant to such lease or sublease and such occupancy costs of such lease or sublease
will included in the Proj ected Non-Core Expenses and Non-Core Expenses as applicable,
for as long as and to the extent that Studio actually continues to pay such rent.

(v) lf Studio elects not to take an assignment or sublease of the
existing lease, the University shall pay the occupancy costs pursuant to such lease and
such occupancy costs shall be included in the Projected Core Expenses and Core
Expenses as applicable, for as long as and to the extent that the University actually
continues to pay such rent.

(d) Professional Development.

(i) Provide and/or coordinate training and development opportunities
for non-academic functions for staff and administrators

(e) Book Store.

(i) Manage the University’s bookstores (both residential and digital)
including inventory control, purchasing and management

2. PROGRAM ANALYSIS. MARKETING, AND NEW INQUIRY
GENERATION

(a) Program Planning.

(i) Conduct competitive analysis of programs that the University
offers relative to the communities it serves

{01282728-1}Exhibit A-z

(ii) Provide Program positioning in the marketplace to reach the
desired student profile.

(b) Brand Protection.

(i) Collaborate with the University to develop styles and standards for
use of the University’s Branding Plan.

(ii) Release Marketing Assets only if the University’s Branding Plan is
followed

(iii) Provide public relations services to include collaborating with the
_' University on the:

(A) Creation of master narrative

(B) Planned press releases opinions and editorials and
advertorials when appropriate

(C) Student promotion
(D) Crisis management
(c) New Student Inquirv Generation.

(i) Develop marketing plan to reach and attract prospective students
who meet the University’s admissions criteria.

(ii) Develop strategies for new student inquiry generation

(iii) ln order to accomplish the intent of this Section, Studio may use
any of the following means at its discretion:

(A) Provide website SEO design, social media design (detailed
further below), email campaign design, PPC, and any other traditional channels

(B) Use the University’s brand and Marketing Assets for
keyword buys and in copy promotion through search channels and other
necessary marketing avenues

(C) Develop and leverage relationships with high schools
community colleges and other academic partners to identify prospective students
who meet the University’s admissions criteria.

(D) Engage in public and community relations and events to
increase the awareness of the University in targeted markets

(E)_ Use traditional print, billboard, banners'radio, or television
to generate inquiries

{01282728-1}Exhibit A-3

(iv) Studio shall assume responsibility and control of all University
branded web sites social media accounts (including Facebook, lnstagram, Twitter,
YouTube, Snapchat, Yelp and Linkedln), and Google accounts (including Ad Words Bid
Manager, Search Console, My Business DoubleClick, Analytics, but excluding the
Google technology stack), alumni communities alumni databases high school lead
databases domain name administrator rights landing pages media buys for the
University.

(v) Responsibility for setting admission policy and for content of
communications remains with the University but Studio shall assume responsibility for
accuracy in delivery of communications

(d) Social .Media Strategies. ln order to maximize the University’s social
media presence, Studio may do any of the following, at its reasonable discretion:

(i) Leverage existing content providers and maximize resources with
Studio and marketing partners to grow the University’s social media presence,

(ii) Position for success by auditing the University’s web Site,
discovering the ideal profile for the University’s students creating and publishing
marketing assets based on the ideal profiles and provide improvements to the University
web site functionality.

(iii) Develop a broad content production strategy for the University.

(iv) Meet with faculty, librarians, deans and key staff to teach the
basics of content production and social media publishing

(v) Agree upon strategies with the University’s leadership, including
social media production assignments for Programs social media contests faculty
publishing strategies library resources strategies social media class representatives and
partnerships with other entities that have an affinity with the University. Establish a
detailed system of coordinating, collecting, editing, scheduling, and publishing content
through resources provided by Studio and marketing partners while leveraging available
Ai resources

(vi) While responsibility for accuracy of content remains with the
University and Studio shall assume responsibility for accuracy in delivery of
communications

(e) Business to Business Marketing Strategies. In order to maximize the
University’s business to business marketing options Studio may, at its reasonable discretion do
any of the following:

(i) Provide oversight, management, and subject matter expertise to
assist, train, and hire personnel in developing a comprehensive business to business
(“BZB”) marketing strategy..

{01282728-1}Exhibir A_4

(ii) Deploy digital marketing strategies in conjunction with the
comprehensive B2B marketing strategy to generate new student inquiries for the
Programs

(iii) Present the University to Studio national accounts
(f) Program Website Development and Management.

(i) Develop and optimize landing pages the University’s online
websites and other digital marketing collateral to generate interest in the University’s
and fully comply with regulatory and/or accreditation requirements regarding public
disclosures

(ii) Manage the maintenance and hosting of any digital access based
on the mutual agreement of Studio and the University.

(iii) Be granted visibility, access and secure credentials to the
University’s server accounts databases and log files that are important for report
generation and analysis as well as the effective management of said resources

(iv) Receive from the University access to domain and/or sub domain
or folder on the University’s “.edu” site for marketing site development or other
marketing purposes

(v) Responsibility for the accuracy of content remains with the
University, but responsibility for the accuracy in delivery of the content to web pages
shall be assumed by Studio.

(g) Analvtics and Reporting.

(i) Coordinate with the University to produce detailed reports and
analytics that provide a detailed understanding of how each marketing channel is
performing

(ii) Be granted visibility, access and secure credentials to all route
existing reporting, analytics dashboards and database sources in order to obtain all
information required to effectively generate analytical reporting

(h) Inguir_'y Routing

(i) Coordinate with the University to identify and agree upon the
appropriate technical solutions required to adequately route and track all new student
inquiries through the marketing strategy developed herein, including analytics to guide
process improvement

(ii) Be provided by the University reasonable access to its resources in
order to ensure that the needed connections are completed and provided appropriately.

{01282728-1}Exhibit A-5

3. ENROLLMENT MANAGEMENT THROUGH APPLICATION

(a) Centralized Call Center.

(i) Work to integrate all pertinent systems and staff between call
center and the University.

(b) Enrollment Management.

(i) Student Inquiry Management_Utilize best practices relative to
inquiry rotation and distribution to optimize student application results

(ii) Inbound/Uutbound Calls--Make every attempt to contact all new
student inquiries regardless of channel promptly and effectively within the hours of call'
center operations

(iii) Email Communication-Develop and maintain a CRM/email
nurturing system capable of tracking email communications and reporting success rates

(iv) Obtain Application and all related documents from the prospective
students

(v) Manage the student admission application process and direct the
funnel from Inquiry to Application.

(vi) Communicate with and integrate Studio and the University’s staff
and systems together to ensure transparency and clear lines of communication

(vii) Perform all other services necessary to effectively provide
application management services to the University.

(viii) Responsibility for setting admission policy and making all
admissions decisions remains with the University

(c) Technology.

(i) Subject to the TSLA, utilize CRM system for the purpose of
student acquisition, inquiry management, email nurturing, and reporting

(ii) Subject to the TSLA, operate and maintain a contact center
solution (telephony) and CRM capable of reporting on contact strategies and pipeline
performance to Studio, including toll-free numbers

(iii) Subject to the TSLA, maintain existing hardware and software for
Studio staff to operate computers phones and systems to service the University and
students

{01282728-1}Exhibi1: A-6

4. STUDENT LIFE-CYCLE SUPPORT SERVICES

(a) Financial Planning Services

(i) Assist University staff in their communications with new incoming
applicants regarding student finance needs provide students instruction/counsel,
overcome and resolve financing issues and recommend a comprehensive financial plan
to complete their education in a timely manner.

(ii) Assist University staff in guiding students in collecting supporting
documents and walk students through the process of applying for all possible financial
assistance

(iii) Assist University staff in providing exceptional customer service
and assist students in all aspects of their financial planning and student account through
all communication means

(iv) Assist University staff in securing verification documents from the
applicable students for submission to the University’s financial aid servicing team.

(v) Assist University staff in completing financial clearance process
for each applicant

(vi) Review student file documentation prepared by University staff to
ensure accuracy and completeness and assist with providing student billing information

(vii) Track activities in a measurable manner for reporting purposes

(viii) The University shall maintain responsibility for administering
participation in the Title IV, HEA programs including the student aid application and
packaging process draw down, disbursement and reconciliation of federal funds cash
management and return to Title IV calculations

(ix) At the University’s request, Studio may engage one or more
qualified third-party servicers for purposes of administering through manual or
automated processing any aspect of the University’s participation in any Title lV, HEA
program. Any such contract shall be approved and executed between the University and
the servicer pursuant to federal regulation, and Studio shall manage the relationship with
the servicer on the University’s behalf

(b) Student Mentoring Services (post-enrollment).
(i) Provide full-service coaching responsibilities

(ii) Answer all class-related questions including questions related to
textbooks and available course resources (e.g, library and tutoring recommendations to
the University’s faculty).

{01282728-1}Exhibit A-7

(iii) Maintain and facilitate communication with faculty throughout
each course in order to assist with early alert and retention, with recommendations for
students to include one-on-one sessions with instructor or other retention methods

(iv) Address at-risk alerts such as non-attendance and low grades and
work with the student, the University, and faculty to aid in the student getting back on a
path to future success

(v) Guide students toward career options by helping Students to use
development materials and become aware of local and national employment opportunities
such as:

(A) Creation of career planning documents

(B) Creation of professional resume

(C) Creation of portfolio of student works

(D) Identifying industry partners and employment opportunities
(c) Use of University Equipment.

(i) During the term of this SOW, the University agrees that Studio
may utilize any office equipment, networks office space and related work materials
housed at the University for purposes of providing the Services outlined in the SOW.

Notwithstanding anything to the contrary that might be inferred by this Statement of
Work, the University Will have final approval over all catalogs promotional materials
website content and other marketing products In addition, the University is solely
responsible for all admissions decisions grading, discipline and other academic matters
regarding students and all financial aid decisions and processes

{01282728-1}Exhibir A-s

EXHIBIT B

EMC CONSENT JUDGMENT

(See attached)

{01282728-1}

lN WITNESS WHEREOF, the undersigned have caused this Frarnework Agreement to be
signed, all as of the date first written above.

STUDIO ENTERPRISE MANAGER, LLC

By= /Z~M"/

Name:v"'
Title:

DREAM CENTER EDUCATION HOLDINGS, LLC
By:

 

Name:
Title:

DREAM CENTER EDUCATION MANAGEMENT, LLC
(solely to acknowledge its removal as a party -to the
Framework Agreement)

By:

 

Name:
Title:

[Signature Page to Framework Agreement]

lN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as
of the day and yeari first above written

STUDIO ENTERPRISE MANAGER, LLC

By:

 

Name:
Title:

DREAM CENTER ARGOSY UNIVERSITY OF

 

CALIF , JLC
By:?é§ e:VW`O/M h SW{E
QMM l’~ gnma/d
Title:e W\
ARGO ATlON GROUP LLC

13er MA/\”((/b{/( g §'M/L’(i/\./

11\1_3;¥1_€ {Z,A¢JQA:LL. r`
`it /VVMQM

[Signature Page to ivanaged Services Agreement]

 

